In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-19-00349-CR

ROSS THOMAS BRANTLEY III,                  §   On Appeal from Criminal District Court No. 1
Appellant
                                           §   of Tarrant County (1609793R)

V.                                         §   August 19, 2021

                                           §   Memorandum Opinion by Justice Walker

THE STATE OF TEXAS                         §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Brian Walker
                                          Justice Brian Walker